Per Curiam.  Kimberly L. Smith was convicted of first degree murder and is currently serving a forty-year sentence in prison. Her attorney, P. J. Maddox-Cook, failed to give timely notice of appeal. The attorney has acknowledged that it was her responsibility to give a timely notice of appeal and the failure to do so was entirely her fault. Accordingly, we grant the motion for belated appeal and direct that a copy of this order be filed with the Committee on Professional Conduct. See Young v. State, 318 Ark. 235, 884 S.W.2d 591 (1994) & In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).